GOODWYN, Justice.
Petition by Jack Farrell Wheat for certiorari to the Court of Appeals to review and revise the opinion and decision in Wheat v. State of Alabama, Ala.App., 202 So.2d 65 (8 Div. 997).
One of the judges of the Court of Appeals wrote an opinion, purportedly for the court, supporting an affirmance of the judgment appealed from. However, the other two judges did not concur in that opinion. Their concurrence was limited to the “judgment of affirmance only,” thereby calling for a judgment of affirmance without an opinion of the court. Under the circumstances, there is nothing before us to review. See: Wright v. State, 279 Ala. 84, 181 So.2d 898; Gandy v. State, 276 Ala. 409, 410, 162 So.2d 620; Crawford v. State, 276 Ala. 98, 159 So.2d 457; Keel v. State, 274 Ala. 350, 148 So.2d 625.
Neither a constitutional question (see: Wright v. State, supra; Gandy v. State, supra) nor a federal question (see: Early v. State, 280 Ala. 281, 192 So.2d 734; Clemons v. City of Birmingham, 277 Ala. 447, 448, 171 So.2d 456; Lindsay v. State, 273 Ala. 325, 139 So.2d 119; Espey v. State, 263 Ala. 207, 82 So.2d 270) is presented. The only question raised in the petition for certiorari and argued in brief concerns the sufficiency of the evidence to support petitioner’s insistence that the verdict of the jury was a “quotient verdict.”
Writ denied.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.